Order entered November 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01137-CR

                   NICHOLAS RYAN NADEAU, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-83228-2018

                                     ORDER

      Before the Court is appellant’s October 13, 2021 motion to abate the appeal

for a hearing. In the motion, appellant states the appellate record contains

conflicting rulings on appellant’s August 7, 2019 motion to suppress.

      Although the trial court signed an order on August 8, 2019, granting

appellant’s motion to suppress, the docket sheet shows the trial court held a

suppression hearing on August 15, 2019 and denied the motion to suppress. The

reporter’s record of the August 15, 2019 hearing on the motion to suppress
confirms the trial court denied appellant’s motion to suppress in open court. During

trial, the State offered and the trial court admitted without objection the evidence

appellant sought to suppress.

       Under these circumstances, we DENY appellant’s motion to abate without

prejudice to raising this issue in his brief.

       We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr., Presiding Judge, 296th Judicial District Court; to Maria Tu; and to the

Collin County District Attorney.



                                                /s/   LANA MYERS
                                                      JUSTICE